904 So. 2d 447 (2005)
Salvatore BENNETT, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-4825.
District Court of Appeal of Florida, Fourth District.
April 27, 2005.
Rehearing Denied June 1, 2005.
Salvatore Bennett, Moore Haven, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Myra J. Fried, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Salvatore Bennett timely appeals the denial of his rule 3.800(a) motion to correct an illegal sentence. Bennett argued in part that he did not qualify for habitual offender sentencing because his prior convictions did not satisfy the sequential sentencing requirement of section 775.084(5), Florida Statutes (2004).
The circuit court did not attach any records that refute this claim.
In denying a legally sufficient 3.800(a) motion, the trial court's failure to attach portions of the record refuting the defendant's claim is reversible error, and the State cannot cure this error by providing the records to this court on appeal. Collins v. State, 805 So. 2d 73 (Fla. 4th DCA 2002); see also Fla. R.App. P. 9.141(b)(2)(D).
The circuit court's order is reversed and remanded. On remand, the court shall address Richardson v. State, 884 So. 2d 950 (Fla. 4th DCA 2004) and either resentence Bennett or if his motion is again denied, attach portions of the record to show that he qualifies for habitual offender sentencing. The denial of Bennett's remaining claims is affirmed.
POLEN, KLEIN and SHAHOOD, JJ., concur.